DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed, 06/30/2022 are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-6, 13-15, 17-21, 26-31, 33-35 are under examination.
Claims 7-12, 16, 22-25, and 32 are withdrawn. 
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 12/22/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 13-15, 17-21, 26-31, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to a method and computer program product that performs a process, which clearly falls within one of the four statutory categories. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:								With regards to the determining and comparing steps, these require counting sequence tags (i.e. mathematical calculations) and comparing parameters to a threshold value (i.e. mathematical relationships). It is noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). Thus, there can be little doubt that the above steps encompass an abstract idea. [Step 2A, Prong 1: YES].									
B. Guidance Step 2A, Prong 2
The judicial exception is not integrated into a practical application for the following reasons. In this case, the additionally recited obtaining and receiving steps result in obtaining data for use by the abstract idea. As such, they amount to nothing more than extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). 
With regards to the to the claimed computer system and computer readable medium, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, none of these generically recited elements are modified in any particular way that would indicate a technological improvement. Therefore, the claims as a whole do not integrate the abstract idea into a practical application. For additional guidance on limitations the courts have found indicative that the additional steps/elements may have integrated the exception into a practical application, see MPEP 2106.04(d). [Step 2A, Prong 2: NO]      
       
C. Guidance Step 2B: 
The claimed invention does not include additional steps/elements appended to the judicial exception that amount to significantly more than the judicial exception for the following reasons. In particular, as explained with respect to Step 2A Prong 2, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. In addition, the examiner takes official notice that such steps were well understood, routine, and conventional in the art. With regards to the computer system and computer readable medium, these are recited at a high level of generality and amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.” See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-6, 13-15, 17-21, 26-31, 34, 35 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 2-6, 13-15, 17-21, 26-29, 31, 34, and 35 further limit the specificity of the abstract idea or the nature of the data being used by the abstract idea. Therefore, these claims are also part of the abstract idea and are not patent eligible for reasons discussed in the Step 2A (prong 1) analysis. Claim 30 further comprises performing sequencing, which amounts to insignificant extra solution activity that does not integrate the JE into a practical application.  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant arguments filed 06/30/2022 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims do not recite a mental process. In response, this argument is moot in view of the modified rejection set forth above. Notably, the claims are no longer interpreted as a mental process and are now analyzed under the Step 2A (prong 2) analysis. 
Applicant argues that the claims do not recite a mathematical concept, citing Example 38 of the SME guidelines. In response, the examiner has provided clear reasons as to why the instant claims encompass a mathematical concept in the Step 2A (prong 1) analysis, above, and applicant has not provided any evidence to the contrary. Moreover, a review of the specification also teaches explicitly mathematical equations for performing the claimed invention [0128]. As such, the examiner maintains that the claims are directed to an abstract idea when read in light of the specification. Furthermore, unlike the instant claims, hypothetical claim 1 of Example 38 was directed to a method for providing a digital computer simulation of an analog audio mixer, wherein the method includes generating random values using a pseudo-random number generator. In this case, one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Therefore, these hypothetical examples are not informative with respect to the instant claims, as they are directed to entirely different fact patterns. 
Applicant argues that the claims do not recite a natural correlation between genomic data and disease. In response, this argument is moot in view of the modified rejection set forth above. Notably, after further consideration, the claims are no longer interpreted as encompassing a natural correlation. 
Applicant argues that the claims are patent eligible because they integrate the abstract idea into a practical application by improving the technology (namely by filtering out sequencing errors and improving the results of detecting cancer in the subject).  In response, this argument is not persuasive. Applicant has failed to provide evidence that the claimed invention is directed to a specific improvement in the computer’s functionality, not simply to use of the computer “as a tool” to implement an abstract idea.  See also Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363–1364 (Fed. Cir. 2020). In addition, applicant has also failed to provide objective evidence of an improvement that resides in the application of a judicial exception within the context of a process which encompasses significantly more than the abstract idea alone. In other words, the claim results in generating information and while applicant’s particular algorithmic approach may be a particular way to obtain “better information” (with less sequencing errors) the claimed invention is, nevertheless, directed to an improved algorithmic analysis. Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Furthermore, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). 
With regards to the CardioNet decision, the Court held that the claims were indeed directed to an abstract idea and were not tied to a “specific improvement” in cardiac monitoring technology because they focus on using a general-purpose computer to carry out the abstract idea of filtering data (see the CAFC decision on CardioNet vs. Infobionic, Inc. rendered 10/29/2021). Accordingly, this decision only serves to support the examiner’s position that the claims do not integrate the recited judicial exception into a practical application. Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional elements (i.e. non-abstract steps appended to the abstract idea) may have integrated the exception into a practical application.  In this case, the examiner maintains that the instant claims as a whole do not integrate the recited judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is modified in view of applicant’s amendments.
Claims 1-6, 13-15, 17-21, 26-31, and 33-35  are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (WO 2012/071621; Pub. Date: June 7, 2012)
Regarding claim(s) 1 and 31, Lo teaches a method of analyzing a biological sample of an organism for chromosomal deletions or amplifications associated with cancer [ref. claim 1]. Lo teaches obtaining a "reƒerence nucleic acid sequence" or "reƒerence chromosomal region" for comparison to a test region [0046, 0062, ref. claim 1], wherein the reference nucleic acid sequence includes a chromosomal region that does not include a deletion or amplification, the entire genome (e.g. via a normalization by total sequenced tag counts), a region from one or more samples known to be normal, or a particular haplotype of a chromosomal region. Therefore, given the breadth of the claim, Lo teaches obtaining a consensus sequence determined from DNA of the subject.  Lo teaches obtaining "sequenced tags" from patient DNA, wherein the sequenced tags can be aligned to a reference genome [0052, 0085] and can include cell-free DNA [0117], as  claimed. Therefore, given the breadth of the claim, Lo teaches receiving sequence tags from samples as claimed. 
Lo teaches determining genomic positions for the sequenced tags via computational  analysis techniques [0212-0214 and Figures 21-24], as claimed. Lo does not specifically teach comparing sequence tags to a consensus sequence, as claimed. However, Lo teaches comparing reference sequences and sequence tags, as discussed above, and additionally teaches calculating values of nucleic acids at specific loci and comparing these to threshold values to determine whether the chromosomal region exhibits a deletion or an amplification [0008, 0009, 0050, 0144-0145, 0212-0214]. Therefore, the differences between the claimed invention and the teachings of Lo were encompassed in known variation or in principal known in the prior art.



Lo additionally teaches determining fragment count values for sequence tags and comparing them to reference values (i.e. thresholds) to determine a classification of whether a chromosomal region exhibits a deletion or amplification in any cells associated with cancer based on a comparison of the values to at least one threshold value [0159-0160, ref. claim 1, ref. claim 4], which reads on the determining and comparing steps as claimed. Lo teaches performing all of the above limitations using a computer system [Section VIII], which reads on a computer system as claimed. 
With regards to dependent claims 2-6, 13-15, 17-21, 26-31, 34, 35, Lo teaches or suggests all aspects of the instant claims for the following reasons. Regarding claim(s) 2-6, Lo teaches using a range of cutoff (threshold) values chosen to fit the diagnostic purpose [0167] and cutoff values that can be based on average, mean, or median size of fragments of a chromosome, as well as include a total length of fragments, and can be divided by a total length of all fragments [0054-0055, 0108]. Regarding claim(s) 13-15, Lo teaches parameters that include p-score and z-scores [0197-0198], which include weighted sum calculations. Regarding claim(s) 17, Lo teaches methods for performing sequence alignment of nucleic acids associated with specific alleles or haplotypes [0052, 0120]. 
Regarding claim(s) 18 and 19, Lo does not specifically teach taking a difference of a third number and second number to obtain the first number of first loci. However, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Lo teach perform the claimed function, since Lo clearly teaches methods for identifying alleles associated with mutations that include determining differences based on the numbers of loci, e.g. differences or ratio of values for each haplotype and difference of counts over multiple loci [0125, 0127, 0130, 0133], and since the choice of loci values (e.g. first, second, or third) is considered a mere design consideration which fails to patentably distinguish over the prior art of Lo.
Regarding claim(s) 20, Lo teaches methods for counting sequence tags aligned to specific regions and determining a status based on a comparison of the counts to an expected value (which may be from a reference chromosome region or from the same region in another sample that is known to be healthy) [0144-0145]. Regarding claim(s) 21, Lo teaches a reference genome derived from a sample, as discussed above, and that greater than 99.9% of all the DNA fragments successfully sequenced and mapped to the reference genome [0113]. 
Regarding claim(s) 26, Lo teaches normalizing values for sequence tags [0145-0146], summing of lengths sequence tags [0112], as well as z-scoring and summing [0168]. Regarding claim(s) 27-30, Lo teaches performing random sequencing, aligning, and constructing a genome (i.e. consensus sequence) [0063, 0081, 0084-0086], including determining heterozygosity [0051, 0053, 0063, 0078]. Regarding claim(s) 31, Lo teaches using samples including saliva, tears, pleural fluid, , urine, serum [0118]. 
Regarding claim(s) 34, 35, Lo does not specifically teach the number of sequence tags and loci being claimed. However, the number of sequence tags and loci is interpreted as nothing more than an arbitrary design consideration that does not change the function of the claimed process steps. One of ordinary skill in the art would have expected this modification could have been performed with predictable results since Lo teaches the number of molecules in each 1-Mb segment would need to be 60,000 [0170] and sequence tags in the tens of thousands [0181-0183]. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.
Response to Arguments
Applicant arguments filed 06/30/2022 have been fully considered but are moot in view of the modified rejection, set forth above, which is necessitated by applicant’s amendments. Notably, Lo teaches obtaining a "reƒerence nucleic acid sequence" or "reƒerence chromosomal region" for comparison to a test region [0046, 0062, ref. claim 1], which broadly reads on obtaining a consensus sequence determined from DNA of the subject.  The examiner has acknowledged that Lo does not specifically teach comparing sequence tags to a consensus sequence, as claimed. However, Lo teaches comparing reference sequences and sequence tags, as discussed above, and additionally teaches calculating values of nucleic acids at specific loci and comparing these to threshold values to determine whether the chromosomal region exhibits a deletion or an amplification [0008, 0009, 0050, 0144-0145, 0212-0214]. Therefore, the differences between the claimed invention and the teachings of Lo were encompassed in known variation or in principal known in the prior art. Accordingly, the rejection is maintained for reasons discussed above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619